UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6175


MICHAEL BREYAN,

             Plaintiff - Appellant,

             v.

CLASSIFICATION EMPLOYEES,

             Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:17-cv-00062-BHH)


Submitted: June 22, 2017                                          Decided: June 26, 2017


Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Michael Breyan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Breyan seeks to appeal the district court’s order accepting the magistrate judge’s

recommendation and dismissing without prejudice his 42 U.S.C. § 1983 (2012) complaint. This

court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b), Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). Because the deficiencies identified

by the district court may be remedied by filing an amended complaint, we conclude that the

order Breyan seeks to appeal is neither a final order nor an appealable interlocutory or collateral

order. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015);

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

Accordingly, we dismiss this appeal for lack of jurisdiction and remand the case to the district

court with instructions to allow Breyan to amend his complaint. Goode, 807 F.3d at 630. We

dispense with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.


                                                                  DISMISSED AND REMANDED




                                                2